 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROBERT W. NEAL,                                    No. 2:18-cv-3208-WBS-EFB P
11                       Plaintiff,
12              v.                                       ORDER
13    DEAN BORDERS, et al.,
14                       Defendants.
15

16          Plaintiff proceeds without counsel. He commenced this action in the Sacramento County

17   Superior Court and defendants Borders and Sheppard removed this action to federal court on

18   December 14, 2018.1 Defendants requests that the court screen the complaint pursuant to 28

19   U.S.C. § 1915A and dismiss any claims that are frivolous, malicious, or which fail to state a

20   cognizable claim. ECF No. 3. However, prior to screening the complaint the court addresses

21   jurisdiction and venue.

22                                                Jurisdiction

23          Except where Congress otherwise dictates, a defendant may remove to federal court “any

24   civil action brought in a State court of which the district courts of the United States have original

25   jurisdiction . . .” 28 U.S.C. § 1441(a). Federal courts have original jurisdiction “of all civil

26   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

27
            1
              Both defendants were served on November 20, 2018. ECF No. 1 at 2, ¶ 3. No other
28   defendants are named. See id., Ex. A.
                                                  1
 1   “If a case is improperly removed, the federal court must remand the action because it has no
 2   subject-matter jurisdiction to decide the case.” ARCO Envtl. Remediation, L.L.C. v. Department
 3   of Health & Envtl. Quality, 213 F.3d 1108, 1113 (9th Cir. 2000). Federal courts have an
 4   independent obligation to examine their own jurisdiction. FW/PBS, Inc. v. City of Dallas, 493
 5   U.S. 215 (1990).
 6           Plaintiff alleges violations of the United States Constitution by defendants. ECF No. 1 at
 7   18. Specifically, he claims that defendants denied him due process and equal protection in
 8   connection with a disciplinary hearing at the California Institute for Men, in San Bernardino
 9   County. Id. at 15-18. Thus, plaintiff has raised federal constitutional claims sufficient to confer
10   subject matter jurisdiction. See Ultramar America, Ltd. v. Dwelle, 900 F.2d 1412, 1413-1414
11   (9th Cir. 1990) (federal question jurisdiction exists if at least one claim in the complaint arises
12   under federal law). Further, a federal court court may exercise supplemental jurisdiction over any
13   state-law claims provided that they “are so related to claims in the action within such original
14   jurisdiction that they form part of the same case or controversy under Article III of the United
15   States Constitution.” 28 U.S.C. § 1367(a).
16           Having concluded that federal question jurisdiction exists, the court turns to whether
17   venue in this court is proper.
18                                                    Venue
19           The federal venue statute provides that a civil action “may be brought in (1) a judicial
20   district in which any defendant resides, if all defendants are residents of the State in which the
21   district is located, (2) a judicial district in which a substantial part of the events or omissions
22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action
23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in
24   this action, any judicial district in which any defendant is subject to the court’s personal
25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).
26           In this case, the defendants are located in and the claims arose in the County of San
27   Bernardino. Therefore, venue properly lies in the Eastern Division of the United States District
28   /////
                                                          2
 1   Court for the Central District of California, and not in this district. See 28 U.S.C. § 1391(b); 28
 2   U.S.C. § 84(c)(1).
 3                                               Conclusion
 4          Accordingly, it is ORDERED that this case is transferred to the Eastern Division of the
 5   United States District Court for the Central District of California. See 28 U.S.C. § 1406(a).
 6   DATED: January 18, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
